DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restriction
Applicant’s election without traverse of claims 19-23 designated Species II drawn to figures 9-10 in the reply filed on 03/10/2021 is acknowledged.
Claim 1-18 and 24-26 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2021.
Currently, claim 19-23 are being examined on the merits as being drawn to elected species II of figures 9-10.
Priority 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 (e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, provisional application No 62/251,344, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application i.e. claims 19-23.  Accordingly, claims 19-23 are NOT entitled to the benefit of the prior applications. 
However, the disclosure of the parent Application No.  15/344,962, with filing date of 11/07/2016 provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 19-23 of this application (see parent Application No.  15/344,962 figures 9-10 and figure 9-10 corresponding description in the specification of the 15/344,962).  Accordingly, claims 19-23 are entitled to the benefit of the Application No.  15/344,962 with filing date 11/07/2016. 
Consequently, claims 19-23 are entitled to the benefit of the utility application with filing date 11/07/2016 since support for claim 19-23  was found in figure 9-10 and corresponding figure 9-10 description in the specification of the 15/344,962   utility application only.
Information Disclosure Statement
In Information Disclosure Statement dated 10/28/2019, patent document numbered 14 was lined-through for lacking inventor name.
The non-patent literature citations discussed in instant application specification page 3 lines 4-10 and listed in Information Disclosure Statement dated  10/28/2019 (see section titled “Non-Patent Literature Documents” citation number 1 and 2) are partially in-eligible. Examiner requests legible copies of these documents.
Specification
The disclosure is objected to because of the following informalities:  
In abstract “…A hair restoration apparatus (100) restores hair loss… needs to be corrected.
Page 9 lines 18-19 “welded tougher” needs to be corrected.
Page 2 line 1 “which are well known at” needs to be corrected.
Page 1 lines 1-2 “This application is based upon a division of U.S. patent application Ser. No. 15/344,962 filed Nov. 7, 2016, which is currently pending”.
Page 12 lines 3 “FIG. 16b shows a rear view of the apparatus. FIG. 16a and discloses additional discreet ” needs to be corrected
Page 16 lines 10-12 “The magnet array 106 comprises a series of individual therapy magnets 108 are positioned on or within the magnet substructure 104” needs to be corrected.
A suggested correction is -- A hair restoration apparatus (100) restores lost hair [[loss]]--, --welded [[tougher]] together--, -- which are well known [[at]] as--, -- This application is based upon a division of U.S. patent application Ser. No. 15/344,962 filed Nov. 7, 2016, which is currently [[pending]] abandoned--, -- FIG. 16b shows a rear view of the apparatus. FIG. 16a [[and]] discloses additional discreet --, -- The magnet array 106 comprises a series of individual therapy magnets 108 that are positioned on or within the magnet substructure 104-- respectively. 
Appropriate correction is required. 
Claim Objections
Claims 20-23 are objected to for using “characterized in that” language. More specifically, claims 20-23 language “characterized in that” renders the claim ambiguous as to whether this is intended to be an inclusive or exclusive recitation. Examiner suggests using language such as “comprising” or “consisting of” based upon what is intended.
Claim Interpretation Under 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 19 lines 5-7 limitation “means connected to said conducting cable for supplying electrical power to said pulse generator and to said electrically conducting cable” has been 
Claim 23 line 3 limitation “plastic film or similar protective means” is being interpreted essentially as reciting “a means for providing protection similar to protection by plastic film”.  Claim 23 line 3 limitation “protective means” is being interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “providing protection” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 23 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification does not disclose any corresponding structure that performs the function invoked by the recited “protective means”.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.  If applicant does not wish to have the claim 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 19- 23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the following reasons:
Claim 19 lines 5-7 limitation “means connected to said conducting cable for supplying electrical power to said pulse generator and to said electrically conducting cable” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 19 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation:  “a source of 
Claim 23 line 3 limitation “protective means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 23 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification does not disclose any corresponding structure that performs the function invoked by the recited “protective means”, the specification does not provide adequate support for what “means” would be similar to protection by plastic film. Therefore, the claim is rejected under 35 U.S.C. 112(a). It appears the scope could be outside the bounds of what is known in the art. Therefore, the claim is rejected under 35 U.S.C. 112(a).
Dependent claims 20-23 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(a) because the additional recited limitations fail to cure the 35 U.S.C. 112(a) issue in their respective base claims. Consequently, dependent claims 20-23 are also rejected under 35 U.S.C. 112(a) based in their direct/indirect dependency on their respective base claims.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):


Claim 21-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 21 in line 2 recite the limitation "said sizing".  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 in line 3 recites “pulse generator” which renders the claim unclear. More specifically, it is unclear as to whether claim 21 line 3 “pulse generator” is the same as, different than or in addition to that recited in claim 19 line 3 “pulse generator” and if different in what structural way the two differ.
Claim 23 in line 3 recites “similar protective means” which renders the claim unclear. More specifically, it is unclear as to what is meant by the term “similar”, what structures are encompassed by “similar protective means” and the scope is not definite as to what constitutes similar protection as plastic film. Additionally, the specification does not provide a standard for ascertaining the requisite metes and bounds for “similar protective means”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since, the boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Dependent claims 22-23 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 22-23 are also rejected 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pinna; Marco (Pat. No.: US 5595564 A, hereinafter referred to as "Pinna") in view of Kraus; Werner (Pat. No.: US 5415617 A, hereinafter referred to as “Kraus”).
As per independent Claim 19, Pinna discloses a head covering and hair restoration apparatus adapted for use by a user for curing hair loss and preventing further hair loss (Pinna in at least abstract, fig. 1-2, col. 1 lines 8-10, 47-52, col. 2 lines 3-56, col. 3 lines 3-49, col. 4 lines 15-22 for example discloses relevant subject-matter. More specifically, Pinna in at last fig. 2, col. 1 lines 8-10, lines 47-52, col. 2 lines 4-13 for example discloses a head covering and hair restoration apparatus adapted for use by a user for curing hair loss and preventing further hair loss. See at least col. 1 lines 8-10 “a device for retarding hair loss and for stimulating its 
an electronic pulse generator connected to an electrical conducting cable extending within a shaped structure incorporated within and secured to said covering (Pinna in at last fig. 2, abstract, col. 3 lines 3-12, lines 28-32, lines 36-38, lines 45-48 for example discloses an electronic pulse generator 3, 4 connected to an electrical conducting cable 2A, 20 extending within a shaped structure incorporated within and secured to said covering 1. See at least col. 3 lines 5-10 “generator in the form for example of a conventional flexible electric cable wound into a plurality of turns 2A and associated with the support element 1 for example by sewing. A container 10 for the regulator member 3 and powering member 4 is connected to the stiffening part 1A of the element 1”; col. 3 lines 28-32 “the inner face of a structure shaped in the form of a helmet or head cover there is associated a single electric cable arranged starting from the centre of the helmet in such a manner as to form a plurality of loops or lobes 20”, col. 3 lines 36-38 “The cable associated with the helmet is connected to an electronic circuit arranged to generate a sequence of current pulses”, col. 3 lines 45-48 “The electronic circuit for generating the current pulses is … of microprocessor type”); 
said restoration apparatus further comprising means connected to said conducting cable for supplying electrical power to said pulse generator and to said electrically conducting cable (Pinna in at last fig. 2, col. 2 lines 3-7, lines 21-23, lines 32-35, col. 3 lines 16-20 said 
said electrical pulse generator generating a pulsed field between an interior of said head covering and the scalp of said user (Pinna in at least fig. 2, col. 3 lines 36-39, 44-46, col. 2 lines 24-27, col. 2 lines 32-36, col. 2 lines 52-56    for example discloses said electrical pulse generator 3, 4 generating a pulsed field between an interior of said head covering 1 and the scalp of said user. See Pinna at least col. 3 lines 36-39 “The cable associated with the helmet is connected to an electronic circuit arranged to generate a sequence of current pulses for example of 2 milliseconds duration at a frequency of fifty pulses per second”, col. 3 lines 44-46 “The electronic circuit for generating the current pulses is of … microprocessor type”; col. 2 lines 24-27 “The regulator member 3 also comprises a conventional interface 3A by which the user can set the desired frequency and intensity. Using the interface 3A the user can also choose the type of electromagnetic wave”; col. 2 lines 32-36 “The regulator member could also comprise a 
Pinna does not explicitly disclose generating pulsed electrostatic field feature
In an analogous electromagnet wave therapy field of endeavor, however, Kraus discloses apparatus adapted for use by a user (Kraus in at least abstract, fig. 3, col. 1 lines 10-11, col. 2 lines 5-28, lines 41-60 for example discloses relevant subject-matter. More specifically, Kraus in at least abstract, fig. 2, col. 1 lines 10-11 for example discloses apparatus adapted for use by a user. See Kraus at least col. 1 lines 10-11 “an applicator coil for magnetic field therapy”) comprising an electrical pulse generator generating a pulsed electrostatic field between an interior of said covering and the targeted body part of said user (Kraus in at least fig. 2 col. 2 lines 22-28, lines 41-60 for example discloses an electrical pulse generator/generating unit generating a pulsed electrostatic field via electrodes 32 and receiver coil 36 between an interior of said covering/casing 12 and the targeted body part of said user i.e. the electromagnetic signal generated by the generating device/coil 10 is applied to target body part of the user via the electrodes 32 using electrostatic coupling facilitated by the receiver coil 36. See Kraus at least col. 2 lines 22-28 “The coil winding 10 is provided with terminals 21 …connected to a connecting cable 22, with which the applicator coil can be connected to a generator unit for generating a low frequency, sinusoidal alternating current”; col. 2 lines 41-60 “Electrodes 32 can be provided on the inside of the plastics casing 12, with which an electric field can be caused to act on the body part to be treated, either galvanically or capacitively. These electrodes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnet wave generator based head covering and hair restoration apparatus as taught by Pinna, by further including pulsed electrostatic field generator, as taught by Kraus. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of additionally using pulsed electric field to therapeutically act on the body part to be treated (Kraus, col. 2 lines 41-43, abstract).

As per dependent Claim 20, the combination of Pinna and Kraus as a whole further discloses a head covering and hair restoration apparatus wherein said generator provides a pulsating electromagnetic field around said cable with an intensity of at least one Gauss in proximity to said cable (Pinna in at least col. 2 lines 21-23, col. 3 lines  39-44 discloses said generator 3, 4 provides a pulsating electromagnetic field around said cable 2A, 20 with an intensity of at least one Gauss in proximity to said cable. See at least Pinna col. 2 lines 21-23 “the member 3 is arranged to feed the generators with power such as to generate waves having an intensity of at least 1 gauss in proximity to the generators”; Pinna col. 3 lines 39-44 “The cable associated with the helmet is connected to an electronic circuit arranged to generate a sequence of current pulses … The intensity of these pulses is such that the cable associated with 

As per dependent Claim 21, the combination of Pinna and Kraus as a whole further discloses a head covering and hair restoration apparatus wherein said sizing and configuration of said hair restoration apparatus is such that an intensity of said electromagnetic field generated by such pulse generator is substantially negligible at approximately 5 millimeters from a surface of said conducting cable (Examiner notes that the instant application specification is silent as to definition of the term “substantially”. Further, the term "substantially" is not defined by the claim with respect to the boundary/range. Nonetheless, Pinna in at least col. 3 lines 39-44 discloses said sizing and configuration of said hair restoration apparatus is such that an intensity of said electromagnetic field generated by such pulse generator 3, 4 is substantially negligible at approximately 5 millimeters from a surface of said conducting cable 2A, 20. See Pinna col. 3 lines 39-44 “The cable associated with the helmet is connected to an electronic circuit arranged to generate a sequence of current pulses … The intensity of these pulses is such that the cable associated with the electronic circuit generates an electromagnetic field with an intensity of about 2 gauss in proximity to the cable and of negligible intensity at about 5 millimeters therefrom”).
As per dependent Claim 22, the combination of Pinna and Kraus as a whole further discloses a head covering and hair restoration apparatus wherein said electrical pulses comprise a duration of approximately 2 milliseconds, with a frequency of generation of approximately 50 pulses per second (Pinna in at least col. 3 lines 36-40 for example discloses electrical pulses 

As per dependent Claim 23, the combination of Pinna and Kraus as a whole further discloses a head covering and hair restoration apparatus wherein a surface of said conducting cable which is abutting said user's skull is protected by plastic film or similar protective means (Pinna in at least col. 4 lines 15-21 for example discloses a surface of said conducting cable 20 which is abutting said user's skull is protected by plastic film or similar protective means. See at least col. 4 lines 15-21 “the lobes 20 of the electric cable generating the electromagnetic field are inserted into plastic bags (not shown) … The cable can adhere internally to that face of the bag which comes into contact with the scalp”).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20070173904 A1 for disclosing an apparatus and method for electromagnetic treatment for hair restoration comprising configuring at least one waveform having at least one waveform parameter, generating an electromagnetic signal, and coupling the electromagnetic signal to the hair via a coupling device such as electrodes placed in close proximity to the target pathway structure, to modulate the hair pathway structure. 
US 6834206 B1   for disclosing a method for applying a therapeutic signal to a body portion of a subject to encourage hair growth utilizes an apparatus that includes a first electrode 
US 6332097 B1 for disclosing hair regrowth method and apparatus using a plurality of electrodes that are mounted within a hood positioned over a subject's head to form an array of concentric electrically conductive electrode rings. The rings can be applied to an outer surface of an electrically insulating liner insertable within the hood. A voltage pulse signal generator's output signal is connected across the two upper electrode pairs, with alternate electrodes being connected to one of the two output terminals of the voltage pulse generator. 
US 6074385 A for disclosing hair follicle devitalization by induced heating of magnetically susceptible particles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may 

	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            March 15, 2021